DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiffany C. Miller, #63,465, on 5/10/21.

The application has been amended as follows:

IN THE CLAIMS:
Claim 8 has been canceled.

Claims 1 and 9 have been amended as follows:

CLAIM 1.  (Currently amended)  A removable cuff configured to capture a male threaded end of a hose bib and obstruct a female threaded end of a hose, comprising:
a hose, said hose having a female threaded end;

a removable cuff having a first portion, said first portion having a first end located opposite a second end;
said removable cuff having a second portion, said second portion having a first end located opposite a second end;
said first portion of said removable cuff having a first eyelet, said second portion of said removable cuff having a second eyelet, said first eyelet and said second eyelet are oriented in a parallel orientation, whereby, said first eyelet overlays said second eyelet when said removable cuff is oriented ina closed orientation, thereby, configured to receive a removable lock;
said first portion of said removable cuff is hingedly connected to said second portion of said removable cuff, said first portion of said removable cuff having a first hinge structure, said first hinge structure protrudes from said first portion of said removable cuff, said first hinge structure has a substantially central bore, said second portion of said removable cuff having a second hinge structure, said second hinge structure protrudes from said second portion of said removable cuff, said second hinge structure having a protruding structure connected thereto, whereby, said protruding structure is configured to be retained by said substantially central bore of said first hinge structure, and said protruding structure is not a removable hinge pin;
said removable cuff having a single chamber, said single chamber is formed when said first portion of said removable cuff and said second portion of said removable cuff are oriented inthe closed orientation, whereby, said single chamber is configured to obstruct said female threaded end of said hose when said removable cuff is connected to said male threaded end of said hose bib;

an end of said flat rim of said first flange of said capturing structure and an end of said flat rim of said second flange of said capturing structure directlyconnecting to a narrow portion of said hose bib so that said male threaded end of said hose bib is captured by said end of said flat rim of said first flange and said end of said flat rim of said second flange;
said removable cuff having a hose retaining structure, said hose retaining structure comprising a first recess, said first recess bordering a first flange, said first flange being a flat rim having no inner wall supported by a gusset, said flat rim of said first flange projecting from said second end of said first portion of said removable cuff, said hose retaining structure having a second recess, said second recess bordering a second flange, said second flange being a flat rim having no annular seal and no inner wall supported by a gusset, said flat rim of said second flange projecting from said second end of said second portion of said removable cuff,
said capturing structure completely overlays said hose retaining structure when said capturing structure and said hose retaining structure both form end portions of said single chamber;
a first opening, said first opening is formed when said first portion of said removable cuff and said second portion of said removable cuff are oriented in the closed orientation;

said first opening of said removable cuff is smaller than said second opening of said removable cuff; and,
at least a portion of a locking mechanism, said at least a portion of said locking mechanism is configured to be engaged to prevent removal of said female threaded end of said hose from said male threaded end of said hose bib.

CLAIM 9.  (Currently amended)  The removable cuff of claim 1, further comprising, said at least a portion of said locking mechanism is an opening, wherein said opening is configured to receive the removable lock 

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679